                Case 1:20-cv-05948-JPC Document 13 Filed 10/27/20 Page 1 of 1



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                                                10/27/2020
      ---------------------------------------------------------------------- X
      DIANA TOLOZA and PORFIRIO EMICENTE, on                                 :
      behalf of themselves and all others similarly                          :
      situated,                                                              :
                                                                             :    20 Civ. 5948 (JPC) (SDA)
                                            Plaintiffs,                      :
                                                                             :
                         -against-                                           :    NOTICE OF DISMISSAL
                                                                             :    PURSUANT TO
      FLORIDITA RESTAURANTS, INC. d/b/a LA                                   :    FRCP 41(a)(1)(A)(i)
      FLORIDITA and RAMON DIAZ,                                              :
                                                                             :
                                            Defendants.                      :
      ---------------------------------------------------------------------- X

             PLEASE TAKE NOTICE that the claims of Plaintiffs Diana Toloza and Porfirio
     Emicente, and opt-in plaintiff Sergio Hernandez, are hereby dismissed in their entirety,
     without prejudice, as against the Defendants pursuant to Federal Rule of Civil
     Procedure 41(a)(l)(A)(i), without costs or attorneys' fees to any party.


     Dated: New York, New York
            October 15, 2020
                                                                   PECHMAN LAW GROUP PLLC


                                                                   By:    s/Laura Rodriguez
                                                                         Louis Pechman
                                                                         Laura Rodriguez
                                                                         488 Madison Avenue, 17th Floor
                                                                         New York, New York 10022
It is an open question in this Circuit whether parties may               pechman@pechmanlaw.com
settle FLSA cases without court approval or Department                   rodriguez@pechmanlaw.com
of Labor supervision by entering into a Rule 41(a)(1)(A)                 Tel.: (212) 583-9500
                                                                         Attorneys for Plaintiffs
stipulation without prejudice. See Cheeks v Freeport
Pancake House, Inc., 796 F.3d 199, 201 n.2 (2d Cir.
2015). In light of Plaintiffs' notice of voluntary dismissal,
Plaintiffs shall, by November 13, 2020, file a letter with
the court stating whether a settlement has been reached. If
yes, Plaintiffs and Defendant Floridita Restaurants, Inc.
shall submit Cheeks material.

SO ORDERED.


Date: October 26, 2020            ___________________________
New York, New York                JOHN P. CRONAN
                                  United States District Judge
